Name: Commission Regulation (EC) NoÃ 2070/2004 of 1 December 2004 authorising transfers between the quantitative limits of textiles and clothing products originating in the Republic of India
 Type: Regulation
 Subject Matter: leather and textile industries;  Asia and Oceania;  international trade
 Date Published: nan

 3.12.2004 EN Official Journal of the European Union L 358/6 COMMISSION REGULATION (EC) No 2070/2004 of 1 December 2004 authorising transfers between the quantitative limits of textiles and clothing products originating in the Republic of India THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries (1), and in particular Article 7 thereof, Whereas: (1) The Memorandum of Understanding between the European Community and the Republic of India on arrangements in the area of market access for textile products, initialled on 31 December 1994 (2), provides that favourable consideration should be given to certain requests for exceptional flexibility by India. (2) The Republic of India has made a request for transfers between categories on 13 October 2004. (3) The transfers requested by the Republic of India fall within the limits of the flexibility provisions referred to in Article 7 and set out in Annex VIII, column 9 to Regulation (EEC) No 3030/93. (4) It is appropriate to grant the request. (5) It is desirable for this Regulation to enter into force the day after its publication in order to allow operators to benefit from it as soon as possible. (6) The measures provided for in this Regulation are in accordance with the opinion of the Textile Committee provided for in Article 17 of Regulation (EEC) No 3030/93, HAS ADOPTED THIS REGULATION: Article 1 Transfers between the quantitative limits for textile goods originating in the Republic of India are authorised for the quota year 2004 in accordance with the Annex. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 December 2004. For the Commission Peter MANDELSON Member of the Commission (1) OJ L 275, 8.11.1993, p. 1. Regulation as last amended by Regulation (EC) No 1627/2004 (OJ L 295, 18.9.2004, p. 1). (2) OJ L 153, 27.6.1996, p. 53. ANNEX 664 INDIA Adjustment Group Category Unit Limit 2004 Adjusted working level Quantity in units Quantity in tonnes % Flexibility New adjusted working level IA 3 kgs 38 567 000 34 138 690  4 000 000  4 000  10,4 Transfer to categories 4, 5 and 6 30 138 690 IB 4 pcs 100 237 000 118 908 122 6 480 000 1 000 6,5 Transfer from category 3 125 388 122 IB 5 pcs 53 303 000 51 901 809 9 060 000 2 000 17,0 Transfer from category 3 60 961 809 IB 6 pcs 13 706 000 15 876 615 1 760 000 1 000 12,8 Transfer from category 3 17 636 615